Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0005], the first usage of the acronym GPS should be spelled out.  
In paragraph [0021], the first usage of the acronyms TRIAD, OBA, TVSA, AND GAM should be spelled out.  
In paragraph [0023], ® should be inserted after Matlab.
In paragraph [0043], the first usage of the abbreviation “s” should be spelled out.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swaying base and the inertial device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claim 1, the claim does not define the what the variable             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
         represents (i.e., what are q, i and b0), rendering the scope of the claim unclear.  Further, because the claim recites two instances of establishing an objective function (in step 1 and step 3), it is unclear whether or not step 1 and step 3 are performed as separate steps.  Further, because the claim recites two instances of obtaining an exact value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
         by solving an objective function (in step 2 and step 4), it is unclear whether or not step 2 and step 4 are performed as separate steps, and, if step 2 and step 4 are separate, which value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
         is referred to in step 5.  Claims 2-5 are rejected due to their dependency on Claim 1.
Regarding Claim 2, the claim does not define what the individual variables (e.g., ζ, q, g, t, f, η, and k) in the recited equation represent, rendering the scope of the claim unclear.
Regarding Claim 3, the claim does not define what the individual variables (e.g., q, k, λ, ∇, ζ, f, t, δ, and g) in the recited equation represent, rendering the scope of the claim unclear.
Regarding Claim 4, the claim does not define what the individual variables (e.g., v, t, k, f, g, ζ , q, α, β, and η) in the recited equation represent, rendering the scope of the claim unclear.
Regarding Claim 5, the claim does not define what the individual variables (e.g., q, n, b, e, c, i, t, and k) in the recited equation represent, rendering the scope of the claim unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites : “step 1: establishing an objective function by using measured data in a period of time window”; “step 2: obtaining an exact value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
         by solving the objective function through a gradient descent optimization method”; “step 3: further establishing an objective function by using a velocity vector and a position vector separately in order to improve inhibiting capability of an algorithm to inertial device noise and linear vibration interference”; and “step 4: obtaining an exact value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
                 
            
        by solving the objective function through the gradient descent optimization method”.  The limitations of “step 1: establishing an objective function by using measured data in a period of time window”; “step 2: obtaining an exact value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
         by solving the objective function through a gradient descent optimization method”; “step 3: further establishing an objective function by using a velocity vector and a position vector separately in order to improve inhibiting capability of an algorithm to inertial device noise and linear vibration interference”; and “step 4: obtaining an exact value of             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
                 
            
        by solving the objective function through the gradient descent optimization method”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “establishing” in the context of this claim encompasses the user manually establishing an objective function based on received data. Further, “obtaining”, “establishing”, and “obtaining” in the context of this claim encompasses the user manually performing mathematical calculations regarding             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
            
        . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “step 5: accomplishing an attitude updating process by using an obtained inertial system quaternion             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
                ,
                 
            
        thus completing a latitude-free initial alignment process under the swaying base”.
Regarding “step 5: accomplishing an attitude updating process by using an obtained inertial system quaternion             
                
                    
                        q
                    
                    
                        i
                    
                    
                        
                            
                                i
                            
                            
                                b
                                0
                            
                        
                    
                
                ,
                 
            
        thus completing a latitude-free initial alignment process under the swaying base”, this limitation does not integrate into a practical application because the limitation merely recites outputting of data that was obtained via the mental process (i.e., the establishing, obtaining, establishing, and obtaining steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, Claim 1 is not patent eligible.
Dependent claims 2-5 are likewise also not patent eligible. The limitations of claims 2-5 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-5 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingchun Li, Wei Gao, and Ya Zhang, “Gravitational Apparent Motion-Based Self-Alignment Method for Underwater Vehicles, IEEE Transactions on Vehicular Technology, December 2018 (hereinafter Li).
Regarding Claim 1, Li teaches a method of latitude-free initial alignment under a swaying base based on gradient descent optimization (Abstract), comprising the following steps: step 1: establishing an objective function by using measured data in a period of time window (page 2, first column, first full paragraph, construct an objective function); step 2: obtaining an exact value of                        
                             
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            b
                                            0
                                        
                                    
                                
                            
                        
                     by solving the objective function through a gradient descent optimization method (page 2, first column, first full paragraph, employ the gradient descent optimization to determine the alignment quaternion); step 3: further establishing an objective function by using a velocity vector and a position vector separately in order to improve inhibiting capability of an algorithm to inertial device noise and linear vibration interference (page 1, first column, first paragraph in Introduction, position and velocity information provided in real time; also page 8, conclusion, overcome random noise disturbances by constructing an objective function); step 4: obtaining an exact value of                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            b
                                            0
                                        
                                    
                                
                            
                             
                        
                    by solving the objective function through the gradient descent optimization method (Abstract, attitude quaternion is determined by gradient descent optimization of objective function); and step 5: accomplishing an attitude updating process by using an obtained inertial system quaternion                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            b
                                            0
                                        
                                    
                                
                            
                        
                    , thus completing a latitude-free initial alignment process under the swaying base (Conclusion, attitude determined without using the local latitude information under swaying conditions).  
Regarding Claim 2, Li teaches wherein in the step 1, a method for establishing the objective function by using the measured data in the period of time window is: 

    PNG
    media_image1.png
    180
    429
    media_image1.png
    Greyscale

in equations (35) and (36) on page 5.
Regarding Claim 3, Li teaches wherein in the step 2, a method for obtaining the exact value of q, by solving the objective function through the gradient descent optimization method is:

    PNG
    media_image2.png
    303
    634
    media_image2.png
    Greyscale

in equations (37) and (38) on page 5.

Allowable Subject Matter
Although there are no prior art rejections for claims 4-5, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 and 35 U.S.C 112(b) are satisfactorily addressed.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Dai (CN105180937A) teaches alignment of an IMU on a shaking base based on applying a gradient operation to an objective function.
	Jingchun Li, Wei Gao, Ya Zhang, and Zicheng Wang, Gradient Descent Optimization-Based Self-Alignment Method for Stationary SINS (IEEE Transactions on Instrumentation and Measurement, August 9, 2019) teaches alignment of an IMU based on employing a gradient descent optimization to achieve the optimal solution of an objective function (see Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863